Citation Nr: 1529608	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right distal ulna and radius.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board Hearing); a transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran is currently in receipt of a 10 percent rating for residuals of a fracture of the right distal ulna and radius, under 38 C.F.R. § 4.71a, Diagnostic Code 5213, for limitation of supination of the right forearm to 30 degrees or less.  See November 2014 Supplemental Statement of the Case (continuing the previously assigned 10 percent rating for the Veteran's right upper extremity disability). 

The Veteran was most recently afforded a VA examination to evaluate his service-connected right upper extremity disability in August 2014.  In his May 2015 hearing, the Veteran testified that his service-connected right upper extremity condition had significantly worsened since his last VA examination, including impeded range of motion at the shoulder, elbow, wrist, thumb, and fingers; weakness and loss of grip strength; severe pain on use that increased following repetitive motion; numbness and decreased sense of touch in his right arm; and the effective loss of use of his right arm.  Accordingly, new VA examinations of his entire right upper extremity are needed prior to a final adjudication of the Veteran's current claim.  See 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See, too, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).

Importantly, the Veteran's prior March 2012 VA wrist and hand examinations, as well as his August 2014 elbow and forearm examination, contain findings indicating that the Veteran may be entitled to separate ratings for additional conditions attendant to his service-connected residuals of a fracture of the right distal ulna and radius.  In this regard, the Board notes that a veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Specifically, the March 2012 VA hand, thumb, and fingers disability benefits questionnaire (DBQ) reflected a diagnosis of osteoarthritis of the right hand with painful flare-ups; noted painful limited motion of the thumb, index, and long fingers, which increased after repetitive motion; found attendant functional loss including less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and swelling; and stated that the Veteran required the use of an assistive brace to relieve pain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis), 5010 (arthritis due to trauma), 5228 (limitation of motion of the thumb), and 5229 (limitation of motion of the index or long finger).  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (instructing that VA will regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating); but see Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply).  See, too, 38 C.F.R. § 4.59 (reflecting that, with any form of arthritis, painful motion is an important factor of disability; noting that the intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability and that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint; and instructing that special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

In addition, the March 2012 VA wrist conditions DBQ reflected a diagnosis of degenerative joint disease of the right wrist with evidence of painful, limited flexion and extension, decreased range of motion on repetitive use, and functional impairment including less movement than normal, weakened movement, and excess fatigability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis), 5010 (arthritis due to trauma), and 5215 (limitation of motion of the wrist).  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 43; but see Johnson, 9 Vet. App. at 11.  See, too, 38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  The March 2012 VA examiner also noted the presence of painful surgical scars on the Veteran's right upper extremity.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (unstable or painful scars).  

Similarly, the August 2014 elbow and forearm conditions DBQ reflected a diagnosis of right elbow osteoarthritis and tendonitis with painful flare-ups; noted painful limited flexion and extension of the forearm, which increased after repetitive motion; found attendant functional loss including less movement than normal, excess fatigability, incoordination, pain on movement, and swelling; noted the presence of localized tenderness and pain on palpitation; and found impaired supination and/or pronation, including "essentially not rotation beyond neutral into supination, his forearm stopping at 0 degrees supination with some local pain at both his elbow and wrist if pushed passively into any supination . . ."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis), 5010 (arthritis due to trauma), 5206 (limitation of flexion of the forearm); 5207 (limitation of extension of the forearm); and 5213 (impairment of supination and/or pronation); 38 C.F.R. § 4.124a (concerning neurologic impairment).  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. at 43; but see Johnson, 9 Vet. App. at 11.  See, too, 38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  

Accordingly, as the claim is being remanded for the provision of current examinations, the Board finds that, on remand, the AOJ must consider whether separate compensable ratings are warranted for any identified attendant manifestations of his service-connected residuals of a fracture of the right distal ulna and radius, including specifically for the following conditions:  painful surgical scars (under 38 C.F.R. § 4.118, Diagnostic Code 7804); painful limited motion of the thumb, index, and/or long fingers (under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5228, and/or 5229); degenerative joint disease of the right wrist with painful motion (under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and/or 5215); osteoarthritis and tendonitis of the right elbow with painful limited flexion and extension (under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5206, and/or 5207); any identified right shoulder disability (under the relevant diagnostic codes concerning impairment of the shoulder, including 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, and 5203); and any identified neurologic abnormalities (under the relevant diagnostic codes concerning neurological conditions in 38 C.F.R. § 4.124a). 

Finally, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since he reported undergoing private medical treatment from the Lahey Clinic during the appellate period.  Any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records, including specifically complete treatment records from the Lahey Clinic, and any other relevant evidence pertaining to his claim.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.
 
2.  Make arrangements to obtain any outstanding records of VA treatment.

3.  Thereafter, schedule the Veteran for appropriate VA examinations of his right upper extremity, to assess the nature and severity of his right upper extremity conditions.

The examiner must identify and describe in detail all current pathology associated with the Veteran's service-connected residuals of a fracture of the right distal ulna and radius.

Specifically, the VA examinations should include evaluation of his entire right upper extremity, including:

(1)  A right shoulder examination; 

(2)  A right elbow and forearm examination; 

(3)  A right wrist examination; 

(4) A right hand, thumb, and fingers examination; 

(5) A right arm neurologic examination; and 

(6) A right arm scars examination.

The entire electronic claims file and a copy of this remand must be made available to each examiner in conjunction with the examinations.  The examiners must note in the examination reports that the evidence in the claims file has been reviewed.  

The examinations should include any diagnostic testing or evaluation deemed necessary by the examiner, including X-ray and/or MRI studies; range of motion studies in degrees with a goniometer; and electromyogram (EMG) testing and/or nerve conduction studies (NCS).  

The examiners should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  All appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits.  In readjudicating the claim, consideration must be given to the question discussed in detail in the body of the remand above, namely whether separate compensable ratings are warranted for any identified attendant manifestations of his service-connected residuals of a fracture of the right distal ulna and radius, including specifically for the following conditions:  

*  Painful surgical scars (under 38 C.F.R. § 4.118, Diagnostic Code 7804); 

*  Painful limited motion of the thumb, index, and/or long fingers (under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5228, and/or 5229); 

*  Degenerative joint disease of the right wrist with painful motion (under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and/or 5215); 

*  Osteoarthritis and tendonitis of the right elbow with painful limited flexion and extension (under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5206, and/or 5207); 

*  Any identified right shoulder disability (under the relevant diagnostic codes concerning impairment of the shoulder, including 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, and 5203); and 

*  Any identified neurologic abnormalities (under the relevant diagnostic codes concerning neurological conditions in 38 C.F.R. § 4.124a).

If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




